Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 16-29 as filed August 28, 2020 are pending and under consideration.
	The instant application is a continuation (CON) of Application No. 16/417,166 filed May 20, 2019 (now abandoned), which is a CON of Application No. 15/033,779 filed May 2, 2016 (now abandoned), which is a 371 of PCT/GB2014/053205 filed October 29, 2014.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 28, 2020 was considered.

Specification
The disclosure is objected to because of the following informalities: 
Amendment filed August 28, 2020:  there is presumably a typo in the PCT number which should be “053205” as printed on the face of WO 2015/063471 rather than “083205”.  
Appropriate correction / clarification is required.

Claim Objections
Claim 25 is objected to because of the following informalities: 
Claim 25:  “bisabolol” is misspelled.  


Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/033,779.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 25 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
	Claim 25 recites 0.1 to 1.5 wt% component (iv), however, claim 16 from which claim 25 depends recites 0.3 to 2 wt% component (iv).  Because the range of claim 25 extends below / outside the range of claim 16, claim 25 fails to include all of the limitations of claim 16.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 16-24 and 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Ansmann et al. (DE 19612084 A1, published October 2, 1997, IDS reference filed August 28, 2020, as evidenced by the Google translation) in view of Garner et al. (US 2,606,874, published August 12, 1952); Kobayashi et al. (WO 2003/002074 A1, published January 9, 2003); and Joerger et al. (US 2008/0176957, published July 24, 2008).
	Ansmann teach a process for preparing multiple W/O/W emulsions in which an oil phase containing an emulsifier mixture consisting of (a) polyol-poly-12-hydroxystearates, (b) alkyl- and/or alkenyl-oligoglycosides and (c) fatty alcohols and/or partial glycerides, is emulsified with an aqueous phase (title; abstract; page 3, “Examples”; claims).  The emulsifier mixture comprises 1 to 25 wt%, 2 to 15 wt% of the emulsion (claim 7; page 3, “Manufacturing process”), as required by instant claim 23.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.
	The use of fatty alcohols or partial glycerides is crucial for the formation of stable multiple emulsions (page 2, “Description of the invention”).  Fatty alcohols are understood as primary aliphatic alcohols such as inter alia lauryl alcohol, cetyl alcohol or/and stearyl alcohol; mixtures include cetearyl alcohol (page 3, “Fatty alcohols”; Tabelle 1 of original document), as required by instant claim 18.  It is beneficial to adjust the content of fatty alcohol up to 10 wt% (page 3, “Fatty alcohols”), as required by instant claim 22.  
	Although the oil phase can contain inter alia silicone oils, silicone oils are not required (page 3, “Oil phase”; Tabelle 1), as required by instant claim 28.  A reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component.  See MPEP 2123.  The oil phase can also contain fats or waxes (page 3, “Oil phase”), as required by instant claim 26.
as required by instant claim 24.  The water phase can also contain polyols and preservatives such as inter alia phenoxyethanol or/and parabens (page 3, “Water phase”; Tabelle 1), as required by instant claims 27 and 29.  See MPEP 2123.
	Ansmann further teach multiple emulsions are emulsions of emulsions (page 2, “State of the art”).   The emulsions of Ansmann are suitable for the production of cosmetics (page 3, “Industrial applicability”).
	Ansmann do not teach preparing a stabilization combination comprising (i) 2 to 10 wt% of at least one diol, (ii) 0.1 to 1.5 wt% of at least one aliphatic diol, (iii) 1.5 to 5 wt% of at least one alcohol, and optionally (iv) 0.3 to 2 wt% at least one further compound as required by claim 16.
	Ansmann do not teach (i) is 1,2-propanediol as required by claim 17.
	Ansmann do not teach 0.5 to 5 wt%, 1 to 2.5 wt% (i) as required by claims 19 and 20.
	Ansmann do not teach 0.3 to 1.5 wt% (ii) as required by claim 21.
These deficiencies are made up for in the teachings of Garner, Kobayashi and Joerger.
Garner teach emulsions comprising oil, water and an emulsifying agent of substantially improved stability are obtained by the incorporation therein of a 1,2-alkanediol having at least seven carbon atoms; illustrative 1,2-alkanediols include 1,2-octanediol (title; column 2, lines 14-25; column 3, lines 25-32; claims).  The amount of the 1,2-alkanediol coupling agent may range from, for example, about 1 to 25% by volume of the oil component (column 3, lines 56-70).  The 1,2-alkanediol coupling agent may be employed in combination with other coupling agents such as, for example, monohydric alcohols such as lauryl alcohol or/and ethylene glycol (ethanediol) in order to prevent crystallization of the 1,2-alkanediol agent (paragraph bridging columns 3 and 
	Kobayashi teach emulsion compositions which are excellent in long-term stability and protection from putrefaction even without an antiseptic such as paraben comprising 1,2-alkanediol, a surfactant, an oily substance and water (title; abstract; claims).  When the alkanediol is 1,2-octanediol, the amount thereof is 0.1 to 1 wt% (page 2, 3rd to last paragraph), as required by instant claim 21.  The amount of alkanediol is not limited, but is generally 0.1 to 10 wt% (page 2, 3rd to last paragraph).
	Joerger teach ethylene glycol, while a preservative, is toxic and is therefore not used in food or personal care applications; propylene glycol (1,2-propanediol) has also been used as a preservative as well as a stabilizer in cosmetics and food applications (paragraph [0008]), as required by instant claim 17. 1,3-propanediol (PDO) reduces the required amount preservative (paragraphs [0009], [0086]-[0089]).  The preferred concentration range of preservative in an end use application is about 0.001 to 5% (paragraph [0108]), as required by instant claims 19 and 20.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process for preparing the multiple W/O/W emulsions of Ansmann to further comprise a step of preparing a coupling agent comprising a 1,2-alkanediol inclusive of 1,2-octanediol together with other coupling agents such as monohydric alcohols such as lauryl alcohol or/and ethylene glycol (ethanediol) and to further comprise a step of adding the coupling agent to the emulsifier component as taught by Garner in order to reap the expected benefit of substantially improved emulsion stability.  There would be a reasonable expectation of success because Ansmann teach the presence of alcohols such as lauryl alcohol, ethanediol).
It would have been obvious to one of ordinary skill in the art to modify the amount of the 1,2-octanediol component of the coupling agent for use in the process of Ansmann in view of Garner to comprise 0.1 to 1 wt% of the emulsion as taught by Kobayashi because this amount is suitable for stabilizing and preserving an emulsion.  
It would have been obvious to one of ordinary skill in the art to substitute propylene glycol (1,2-propanediol) as taught by Joerger for the ethylene glycol component of the coupling agent for use in the process of Ansmann in view of Garner and Kobayashi because ethylene glycol is toxic and is therefore not used in personal care applications.  It would have been obvious to one of ordinary skill in the art to employ the propylene glycol in amounts ranging from 0.001 to 5% as taught by Joerger because this is the preferred concentration range of preservation in an end use application.  There would be a reasonable expectation of success because the amount taught by Joerger is consistent with the amount of alkanediol of 0.1 to 10 wt% taught by Kobayashi.  Therefore, the combined teachings of Ansmann, Garner, Kobayashi and Joerger render obvious a coupling agent comprising a 1,2-alkanediol inclusive of 1,2-octanediol in amounts of 0.1 to 1 wt% together with other coupling agents such as monohydric alcohols such as lauryl alcohol, cetyl alcohol or/and stearyl alcohol in an amount up to 10 wt% or/and other coupling agents such as propylene glycol (1,2-propandiol) in amounts of 0.001 to 5 .

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Ansmann et al. (DE 19612084 A1, published October 2, 1997, IDS reference filed August 28, 2020, as evidenced by the Google translation) in view of Garner et al. (US 2,606,874, published August 12, 1952); Kobayashi et al. (WO 2003/002074 A1, published January 9, 2003); and Joerger et al. (US 2008/0176957, published July 24, 2008) as applied to claims 16-24 and 26-29 above, and further in view of Veeger et al. (US 2004/0170592, published September 2, 2004, IDS reference filed August 28, 2020) and Kim et al. (US 2006/0257347, published November 16, 2006).
The teachings of Ansmann, Garner, Kobayashi and Joerger have been described supra.
They do not teach 0.1 to 1.5 wt% (iv) that is bisabolol as required by claim 25.
This deficiency is made up for in the teachings of Veeger and Kim.
Veeger teach multiple W/O/W emulsions produced using an emulsifier mixture consisting of polyolpoly-12-hydroxystearates combined with an alkyl and/or alkylene glucoside and a fatty alcohol and/or partial glycerides; the emulsions are silicon-free because silicones may leave undesirable residues on objects (title; abstract; paragraphs [0013]-[0014]; claims).  The emulsions further comprise 0.1 to 5 wt%, 0.5 to 1.5 wt% bisabolol because the addition of bisabolol can result in an improvement of the skin barrier (paragraphs [0024]-[0025]; claims 9 and 19), as required by instant claim 25.  
Kim teach a natural preservation system comprising bisabolol; there is a synergistic effect when bisabolol is combined with ethylhexylglycerin or caprylyl glycol (1,2-octanediol) (title; abstract; claims).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coupling agent for use in the process of Ansmann in view of Garner, Kobayashi and Joerger to further comprise 0.1 to 5 wt% bisabolol as taught by Veeger because emulsions comprising such can improve the skin barrier and because Kim evidence bisabolol is a natural preservative which is suitably combined with other preservatives inclusive of caprylyl glycol (1,2-octanediol).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Le et al. (DE 19649101 A1) teach W/O/W emulsions using three emulsifiers (abstract).
	Behrens et al. (DE 10-2005-051861 A1) teach 1,2-hexandiol as an emulsifier (abstract).
	Jones et al. (US 2014/0275184) teach cosmetic compositions comprising one or more materials selected from 1,2-pentanediol, 1,4-pentanediol, 2,4-pentanediol, 1,5-pentanediol, 1,2-butanediol, 1,3-butanediol, 1,4-butanediol, 2,3-butanediol, 1,2-hexanediol, 1,5-hexanediol, 1,6-hexanediol, 2,5-hexanediol or/and hexylene glycol (title; abstract; claims).
	Schmaus et al. (US 2011/0152383) teach compositions comprising a benzyl alcohol derivative and further antimicrobial active compounds inclusive of (i) C3-C14 1,2-alkanediols and (v) phenoxyethanol (title; abstract; claims). 
	Frankenfeld et al. (US 3,970,759) teach aliphatic diols as preservatives (title; abstract; claims).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA PROSSER whose telephone number is (571)272-5164.  The examiner can normally be reached on M - Th, 10 am - 6 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISSA PROSSER/
Examiner, Art Unit 1619

/ILEANA POPA/Primary Examiner, Art Unit 1633